              Case 1:19-cv-07304-LGS Document 20 Filed 10/07/19 Page 1 of 2
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
                                       8 0 0 T hi r d A v e n u e       DOC #:
                                 N e w Y o r k, N e w Y o r k 1 0 0 2 2 DATE FILED: 10/07/2019
                                                                                    w w w. k o b r e ki m. c o m
                                                                                   Tel +1 212 488 1200




                                                                                                                                                  O ct o b er 4, 2 0 1 9



B Y E CF
H o n. L or n a G. S c h ofi el d
U. S. Distri ct C o urt f or t h e S o ut h er n Distri ct of N e w Y or k
T h ur g o o d M ars h all U nit e d St at es C o urt h o us e, 4 0 F ol e y S q u ar e
N e w Y or k, N e w Y or k 1 0 0 0 7

                        R e:                   C o n o c o P hilli ps G ulf of P ari a B. V. v. C or p or a ci ó n V e n ez ol a n a d el
                                               P etr ól e o, S. A. et al . (C as e N o. 1: 1 9- c v - 0 7 3 0 4-L G S )


D e ar J u d g e S c h ofi el d:

            W e writ e o n b e h alf of C o n o c o P hilli ps G ulf of P ari a B. V. ( “ P etiti o n er ”) p urs u a nt t o t h e
C o urt’s Or d er d at e d S e pt e m b er 1 7, 2 0 1 9, t o u p d at e t h e C o urt r e g ar di n g eff orts t o s er v e
r es p o n d e nts C or p or a ci ó n V e n e z ol a n a d el P etr ól e o, S. A. a n d P etr ól e os d e V e n e z u el a, S. A .
( “ P D V S A ”) (t o g et h er, t h e “ R es p o n d e nts ”).

           T h e ar bitr ati o n a w ar d w as m a d e o n J ul y 2 9, 2 0 1 9 a n d d eli v er e d t o t h e p arti es o n A u g ust
2, 2 0 1 9. P etiti o n er fil e d its p etiti o n f or c o nfir m ati o n of t h e a w ar d wit h t his C o urt o n A u g ust 5,
2 0 1 9.

            T o tr y t o a c c o m plis h s er vi c e i n t h e m ost effi ci e nt w a y p ossi bl e, w e c o nt a ct e d
R es p o n d e nts’ c o u ns el i n t h e u n d erl yi n g ar bitr ati o n, C urtis, M all et - Pr e v ost, C olt & M osl e L L P, t o
i n q uir e w h et h er it w o ul d a c c e pt s er vi c e o n b e h alf of R es p o n d e nts. C o u ns el r es p o n d e d t h at it w as
n ot a ut h ori z e d t o a c c e pt s er vi c e.

            T h er e aft er w e a g ai n c o nt a ct e d R es p o n d e nts’ c o u ns el i n t h e ar bitr ati o n t o i n q uir e w h et h er
R es p o n d e nts w o ul d a gr e e t o a c c e pt s er vi c e vi a alt er n ati v e m e a ns, s u c h as b y e -m ail or F e d er al
E x pr ess. C o u ns el r es p o n d e d t h at it w as n ot a ut h ori z e d t o c o ns e nt t o s er vi c e i n s u c h m a n n er
eit h er.

           C o ns e q u e ntl y, P etiti o n er is n o w pr e p ari n g t o att e m pt s er vi c e o n R es p o n d e nts vi a ot h er
m e a ns as pr o vi d e d f or b y t h e F e d er al R ul es of Ci vil Pr o c e d ur e a n d/ or b y st at ut e, i n cl u di n g t h e
r e q uir e m e nts f or s er vi c e o n a n i nstr u m e nt alit y of a f or ei g n st at e as s et f ort h i n 2 8 U. S. C. §
1 6 0 8( b).

                          A    M E RI C A S    ( NE W Y O R K , B U E N O S A      I R E S , C HI C A G O   , M I A MI, S   A N    F R A N CI S C O , S Ã O P          A U L O , W A S HI N G T O N D C)
                   A   SI A   -P  A CI FI C   ( HO N G K O N G , S E O U L , S     H A N G H AI ), E M      E A ( LO N D    O N   , T E L A VI V ), O F F S H          O R E ( B VI, C A Y M A N I S L A N D S   )

                                         K    O B RE   & K   I M REFE RS T O   K   O B RE   & K   I M L L P, A    N   E W   Y   O RK   L   I MI T E D   L   I A BI LI T Y   P   A R T N E R S HI P   .
                  Case 1:19-cv-07304-LGS Document 20 Filed 10/07/19 Page 2 of 2

 O ct o b er 4, 2 0 1 9
 Pa ge 2


              P etiti o n er will att e m pt s er vi c e o n R es p o n d e nts u n d er t h e C o n v e nti o n of 1 5 N o v e m b er
 1 9 6 5 o n t h e S er vi c e A br o a d of J u di ci al a n d E xtr aj u di ci al D o c u m e nts i n Ci vil or C o m m er ci al
 M att ers, N o v. 1 5, 1 9 6 5, 2 0 U. S. T. 3 6 1, 6 5 8 U. N. T. S. 6 3 ( “ H a g u e C o n v e nti o n ”), alt h o u g h
 u nf ort u n at el y t his m a y pr o v e i n eff e cti v e. 1 P etiti o n er h as e n g a g e d a v e n d or t o pr o vi d e c ertifi e d
 tr a nsl ati o ns of t h e P etiti o n a n d r el at e d d o c u m e nts a n d a nti ci p at es t h at t h e tr a nsl ati o ns will b e
 r e a d y b y e arl y O ct o b er. P e titi o n er will t h e n tr a ns mit t h e P etiti o n a n d r el at e d d o c u m e nts t o t h e
 V e n e z u el a n C e ntr al A ut h orit y f or s er vi c e o n R es p o n d e nts i n V e n e z u el a.


                                                                                                         Si n c er el y,

                                                                                                         S / M ar c us J. Gr e e n


                                                                                                         M ar c us J. Gr e e n
                                                                                                         +1 212 488 1200
                                                                                                         M ar c us. Gr e e n @ k o br e ki m. c o m
                                                                                                         8 0 0 T hir d A v e n u e
                                                                                                         N e w Y or k, N Y 1 0 0 2 2


It is ORDERED that Petitioner shall file a status letter by November 4, 2019, apprising the
Court of the status of service on Respondents or, in the alternative, Petitioner shall file the
Affidavits of Service themselves.

Dated: October 7, 2019
       New York, New York




 1
    I n ot h er r e c e nt liti g ati o ns a g ai nst R es p o n d e nt-P D V S A a n d/ or B oli v ari a n R e p u bli c of V e n e z u el a, t h e ulti m at e
 p ar e nt e ntit y of t h e R e s p o n d e nts, p etiti o n ers w er e u ns u c c essf ul i n t h eir eff orts t o s er v e t h e r es p o n d e nts u n d er t h e
 H a g u e C o n v e nti o n b e c a us e t h e V e n e z u el a n C e ntr al A ut h orit y r ej e ct e d s er vi c e i n e a c h i nst a n c e. S e e e. g. , L ett er t o
 Cl er k, OI E ur o p e a n Gr o u p B. V. v. B oli v ari a n R e p u bli c of V e n ez u el a, et al. , 1 9-c v -2 9 0 ( D. D el. J ul y 1 6, 2 0 1 9),
 E. C. F. N o. 2 5; St at us R e p ort, T e n aris S. A. et al. v. B oli v ari a n R e p u bli c of V e n ez u el a , 1 8-c v -1 3 7 3 ( D. D. C. A pr. 1,
 2 0 1 9) E. C. F. N o. 9; C o n o c o P hilli ps P etr oz u at a B. V. et al. v. B oli v ari a n R e p u bli c of V e n ez u el a , 1 9-c v -6 8 3 ( D. D. C.
 S e pt. 2 6, 2 0 1 9), E. C. F. N o. 1 4; St at us R e p ort, R us or o Mi ni n g Li mit e d v. B oli v ari a n R e p u bli c of V e n ez u el a et al. , 1 8-
 c v -1 4 5 8 ( S. D. T e x. O ct. 1, 2 0 1 8), E. C. F. N o. 1 6.
